Citation Nr: 1618302	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-07 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a disability rating in excess of 20 percent for right leg deep vein thrombosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1977 to June 1987.  The record indicates additional active service from February to June 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2001 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The record reasonably raises a claim for a total disability rating based on individual unemployability, which is not a separate claim, but a part of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the issue of entitlement to TDIU was previously denied by the RO in May 2002, the issue has been subsequently re-raised by the Veteran and is part of the current claim for an increased rating.  See Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  The Veteran's low back disability was not incurred in or caused by service.

2.  Prior to June 17, 2014, the Veteran's right leg deep vein thrombosis has been characterized by persistent edema and stasis pigmentation without ulceration.

3.  From June 17, 2014, right leg deep vein thrombosis has been characterized by moderate varicosities, minimal hyperpigmentation and mild venous insufficiency.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Prior to June 17, 2014, the criteria for a rating of 40 percent, but no higher, for right leg deep vein thrombosis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.27, 4.104, Diagnostic Code 7121 (2015).

3.  On and after June 17, 2014, the criteria for a rating in excess of 20 percent for right leg deep vein thrombosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.27, 4.104, Diagnostic Code 7121 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard November 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations in June 2001, March 2008, February 2009, and June 2014.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.

These claims were previously before the Board in May 2014.  The claims were remanded to obtain updated VA treatment records and to provide the Veteran with new VA examinations.  Treatment records have been obtained and the Veteran underwent new VA examinations in June 2014.  Therefore, the Board finds there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, VA's duty to assist has been met.

II. Service Connection Claim

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Analysis

The Veteran contends that his low back disability was incurred in or caused by a fall on stairs during his service.  He received VA examinations for his back in February 2009 and June 2014.

The Veteran has a present diagnosis of degenerative disc disease of the cervical and lumbosacral spine.  See June 2014 VA examination report.  Thus, he has a present disability.  The Veteran also sustained trauma to his spine from falling on stairs during service in 1982, therefore suffering an in-service injury.  Id.  The final issue remains whether there is a causal connection or "nexus" between his present disability and his injury during service.

In the February 2009 VA examination report, the examiner opined that he could not resolve whether it was as likely as not that the Veteran's present disability was the result of the in-service injury without resort to speculation.  The rationale provided was that although there was record of injury to the spine during active duty, there was no evidence of treatment for 15 years following the Veteran's separation from service.  Indeed, the examiner noted that the spine was reported as normal at the Veteran's separation exam in 1987.  The examiner further noted that the Veteran was involved in two motor vehicle accidents in the years following his service.  

In the June 2014 VA examination report, the Veteran had a diagnosis of degenerative arthritis of the spine.  The examiner noted the Veteran's report of injuring his back while on stairs in while in service and opined that the current disability was not caused by any diagnosed condition during his duty.  The rationale was that the lumbar spine degenerative joint disease was consistent with joint disease seen in the general population at his age group.  Additionally, the examiner stated that there was no record showing that the Veteran fractured his spine causing degenerative joint disease.  That there were no fractures of the Veteran's spine during service is supported by August 1981 and March 1982 radiographic reports.  The August 1981 radiographic report referencing the Veteran's spine notes "[u]nremarkable lumbosacrol [sic] and cervical spine film."  The March 1982 radiographic report, after the Veteran's stair injury, highlights that "[n]o fracture or subluxation is seen."  The impression given was of unremarkable spine films.  

The preponderance of the evidence is against the Veteran's claim of service connection for a low back disability and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

III. Increased Rating Claim

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran is currently rated at 20 percent under Diagnostic Code 7121 applicable to post-phlebitic syndrome of any etiology.

A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7121 (2015).  

Analysis

The Veteran received a VA examination for deep vein thrombosis in June 2001.  The VA examiner noted that the Veteran had dysesthesias but the edema and pain were relieved by elevation of the right leg.  Compression hosiery provided no relief.  The Veteran could also not lift anything.  There were no visible ulcers, but there was trace edema.  There were some changes in venostasis taking place in pigmentation change, and some small macular areas of pigmentation and dryness in the skin.  However, there was no eczema.  The edema was described by the examiner as persistent and trace, but not board-like.  

In the Veteran's March 2008 VA examination report, the examiner noted that the right lower extremity and calf were swollen and tender.  The right calf felt swollen and stiff.  Edema was noted in the right lower extremity.  

In his February 2009 VA examination, the examiner described the right lower extremity as having edema.  However, the edema was not massive or boardlike.  There was stasis pigmentation or eczema in the anterior tibia but no ulceration.  The right lower leg had mild varicose veins; the anterior tibia was hyperpigmented with flaky skin but no open areas.  There was mild tenderness to palpitation.

In his June 2014 VA examination, the examiner provided a diagnosis of varicose veins of the bilateral extremities.  The examiner noted that the Veteran did not have post-phlebitic syndrome.  There were asymptomatic palpable and visible varicose veins in both lower extremities.  The Veteran reported that his right leg felt "aggravating" but not painful.  His lower left and right extremities were of normal temperature and color without trophic changed or ulcerations.  There was no edema bilaterally.  The right calf was larger than the left calf and there was minimal hyperpigmentation in the Veteran's right shin consistent with varicosity and mild venous insufficiency.  The examiner stated there was no objective post DVT thrombotic residual on the examination and that the changes were consistent with varicose veins of the bilateral extremities.

The Board finds that a 40 percent rating, but no higher, is warranted prior to June 17, 2014, and a 20 percent rating is warranted on and after June 17, 2014.

The Board finds that prior to June 17, 2014, the Veteran's right leg deep vein thrombosis has been characterized by persistent edema and stasis pigmentation warranting a 40 percent rating, but no higher.  This is so because as earlier as the Veteran's June 2001 VA examination, he had edema in his right leg.  The examiner described the edema as persistent.  The examiner also noted pigmentation changes.  Edema was again noted in the March 2008 VA examination report and the February 2009 VA examination report.  Indeed, the February 2009 VA examination report again noted hyperpigmentation and flaky skin.  A rating in excess of 40 percent is not warranted however.  This is because during this period the Veteran did not exhibit subcutaneous induration or persistent ulceration.  There was no ulceration noted in the June 2001 VA examination report.  Likewise, there was no ulceration in the February 2009 VA examination report.  There was likewise no subcutaneous induration and persistent or massive boardlike edema.  Thus, a disability rating of 40 percent, but no higher, is warranted for the period prior to June 17, 2014.

The Board finds that on and after June 17, 2014, the Veteran's right leg deep vein thrombosis has been characterized by moderate varicosities and minimal hyperpigmentation warranting a 20 percent rating, but no higher.  This is so because the June 2014 VA examiner noted that the Veteran's right leg had minimal hyperpigmentation without ulcerations.  A rating in excess of 20 percent is not warranted because there was not persistent edema and stasis pigmentation.  There was likewise no subcutaneous induration and persistent ulceration or massive boardlike edema.  Thus, a rating in excess of 20 percent on and after June 17, 2014 is not warranted.


Additional Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2015), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The symptoms of the Veteran's service-connected deep vein thrombosis, including his edema and pigmentation, are specifically contemplated by the schedular criteria.

TDIU

The Veteran filed a claim for TDIU in March 2002 on the basis that his deep vein thrombosis prevented him from securing substantially gainful employment.  He indicated the last time he worked full time was in June of 2000.  The Veteran also indicated that he completed four years of high school.  The RO denied the claim for TDIU in a May 2002 rating decision.  As noted above however, the Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board finds a claim for TDIU is raised by the record.

Legal Criteria

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015).

Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Analysis

The Veteran's service-connected disabilities are deep vein thrombosis of the right leg (rated as 10 percent from June 24, 1987; 100 percent from May 8, 1991; 10 percent from June 1, 1991 and pursuant to this Board decision 40 percent from April 10, 2001); and residual right finger fracture (rated at 0 percent from October 30, 2008).  As such, the Veteran does not meet the schedular requirement under 38 C.F.R. § 4.16(a) (2015).  Nonetheless, the Veteran may still be eligible for referral to the Director of Compensation and Pension Service for extraschedular consideration if he is still unemployable by reason of only his service-connected disabilities.

In his June 2001 VA examination for his deep vein thrombosis, the examiner noted that the Veteran could not stand or walk any distances.  The examiner further noted that the Veteran worked as a floor technician cleaning floors but could not maintain this occupation because of balance problems.  The March 2008 VA examination report noted that the Veteran could not walk more than 100 feet.  The February 2009 VA examination report noted that the Veteran was not currently employed and that the duration of the unemployment had been five to ten years.  The examiner however noted that the Veteran's deep vein thrombosis had no significant effects on the Veteran's occupation.  The June 2014 VA examination report related that the Veteran had retired 10 years prior.  The examiner at this time stated that this condition did not impact the Veteran's ability to work.  

Records from the Social Security Administration reveal that the Veteran's primary diagnoses were hypertension and back pain.  These records also note that the Veteran claimed that he was unable to work due to "back problems with mobility difficulty and headaches."  The Veteran at this time stated that he had to stop working due to falling and his back going out.  However, in response to why he stopped working, the Veteran stated that the supervisor and he had a conflict and he had to leave.  While the Board acknowledges that the Veteran in part was not able to work due to his balance problems presumably related to his deep vein thrombosis, the record reveals that his unemployment was in large part caused by his back condition, for which he is not service-connected.  For this reason, the Veteran referral to the Director of Compensation and Pension Service for extraschedular consideration is not warranted.


ORDER

Service connection for a low back disability is denied.

A rating of 40 percent, but no higher, is granted for right leg deep vein thrombosis for the period prior to June 17, 2014, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 20 percent for right leg deep vein thrombosis on and after June 17, 2014 is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


